                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION



In re Flint Water Cases.               Judith E. Levy
                                       United States District Judge
________________________________/

This Order Relates To:

ALL CASES

________________________________/

       ORDER FOR SUPPLEMENTAL BRIEFING ON LAN
         DEFENDANTS’ MOTIONS TO SEAL [326, 347]

     On May 10, 2021, Defendants Lockwood, Andrews & Newnam, Inc.,

and Lockwood Andrews & Newnam, PC (the LAN Defendants) filed a

motion to seal portions of their motion for summary judgment (ECF No.

326), and on May 11, 2021 a motion was filed to seal portions of their

brief in support of their motion to exclude or limit bellwether Plaintiffs’

expert (hereinafter, “LAN Defendants’ Daubert motion”) (ECF No. 347).

LAN Defendants indicate that their motions are unopposed. (ECF No.

326, PageID.13048–13049; ECF No. 347, PageID.21977.) For the reasons

set forth below, LAN Defendants are ordered to supplement their

motions no later than Friday May 14, 2021.
      I.    Legal Standard

      Eastern District of Michigan Local Rule 5.3 governs civil material

filed under seal. “There is a strong presumption in favor of open judicial

records.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d

299, 305 (6th Cir. 2016). A request for a seal must be “narrowly tailored.

. . in accord with applicable law.” E.D. Mich. LR 5.3(b)(2).

      The Court may grant a motion to seal “only upon a finding of a

compelling reason why certain documents or portions thereof should be

sealed.” Id. at (b)(3)(B)(i). Even if no party objects to a motion to seal, the

“district court that chooses to seal court records must set forth specific

findings and conclusions ‘which justify nondisclosure to the public.’”

Shane Grp., 925 F.3d at 306 (citing Brown & Williamson Tobacco Corp.

v. F.T.C., 710 F.2d 1165, 1176 (6th Cir. 1983)). The Court must make its

decision based on the following three factors: “why the interests in

support of nondisclosure are compelling, why the interests supporting

access are less so, and why the seal itself is no broader than necessary[.]”

Shane Grp., 925 F.3d at 306 (citing Brown & Williamson, 710 F.2d at

1176).




                                      2
     II.   Analysis

     LAN Defendants seek an order sealing portions of their motion for

summary judgment and four exhibits to that motion. (ECF No. 326,

PageID.13040–13041.) Specifically, they seek to file under seal: (1) the

transcript of Brent Wright’s testimony pursuant to a criminal

investigative subpoena; (2) two reports prepared by experts; and (3) an

expert’s deposition transcript. (Id.) They also seek an order sealing parts

of LAN Defendants’ Daubert motion and exhibits to that motion. (ECF

No. 347, PageID.21976.) Specifically, in LAN Defendants’ Daubert

motion, they seek to seal, “the report and deposition testimony of Class

Plaintiffs’ expert witness.” (Id. at PageID.21976–77.) The parties have

designated all four of these items as subject to confidentiality orders, and

they are marked “confidential,” or “highly confidential.”

     As to the deposition transcript of Brent Wright, the parties entered

into a stipulated protective order on June 8, 2020, which related to the

production of certain documents from the Michigan Solicitor General’s

office. The Solicitor General’s office produced investigative subpoena

transcripts, which were disclosed to criminal defense counsel by the

Office of Special Counsel of the State of Michigan for numerous


                                     3
individuals, including Brent Wright. (Carthan, No. 16-10444, ECF No.

1159, PageID.28331.) The parties and the Solicitor General’s office

stipulated in that order:

     All transcripts, documents, lists and other materials
     exchanged shall be designated as “Highly Confidential –
     Attorney’s Eyes Only” and subject to the Confidentiality
     Order in place in the In Re Flint Water Cases [DE 998-3]. The
     transcripts, documents, lists and other materials exchanged
     shall not be disclosed by anyone to any person or entity not
     covered by the Court’s confidentiality order for “Highly
     Confidential” materials.

(Id. at PageID.28332.)

     LAN Defendants rely upon the Confidentiality Order related to the

Fifth Amended Case Management Order for the remaining items they

seek to have sealed. (Carthan, No. 16-10444, ECF No. 1255-3,

PageID.39383.) That Order, among other things, limits the parties’

ability to disclose any documents designated as Protected Material. (Id.)

     The Confidentiality Order also addresses motions to seal

documents and information designated as Protected Material, where it

states:

     This Order does not itself authorize the filing of any
     documents under seal. Documents may be sealed only if
     authorized by a separate order of the Court. A party seeking
     to file under seal any paper or other matter must file and
                                  4
      serve a motion that sets forth: (i) the authority for sealing; (ii)
      an identification and description of each item proposed for
      sealing; (iii) the reason that sealing each item is necessary;
      (iv) the reason that a means other than sealing is not
      available or unsatisfactory to preserve the interest advanced
      by the movant in support of the seal; and (v) a memorandum
      of legal authority supporting the seal. See E.D. Mich. L.R. 5.3.

(Id. at PageID.39296–39397.)

      In order for the Court to properly evaluate LAN Defendants’

requests to seal, they are ordered to supplement their motions with a

memorandum of law that sets forth how the Shane Group factors apply

to the items that LAN seeks to have sealed or whether another party

designated the documents as confidential under the Confidentiality

Order.1 (Carthan, No. 16-10444, ECF No. 1255-3.)

      The Court now orders that the LAN Defendants file their

supplemental memorandum in support of their motions to seal no later

than Friday May 14, 2021.

      IT IS SO ORDERED.

Dated: May 12, 2021                    s/Judith E. Levy
Ann Arbor, Michigan                    JUDITH E. LEVY

      1 To the extent that the “producing party” (as defined in the Confidentiality
Agreement) has not appeared in Walters, No. 17-10164, LAN Defendants remain
obligated to serve that party’s counsel under the terms of the Confidentiality Order.
(See Carthan, No. 16-10444, ECF No. 1255-3.)
                                         5
                                United States District Judge


                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on May 12, 2021.
                                      s/William Barkholz
                                      WILLIAM BARKHOLZ
                                      Case Manager




                                  6
